Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The reply filed on December 28th, 2020 has been received and entered.
Claims 1, 11, 13, and 17 have been amended.
Claims 1-20 now remain pending and are allowed with examiner’s statement of reasons for allowance presented herein.
The Double Patenting rejection on claims 1-20 has been withdrawn in view of Applicants’ amendment to the claims.
The Terminal Disclaimer filed on December 23rd, 2020 has been approved.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Dwarakanath et al. (U.S. Publication No. 2019/0108443), discloses determining a type of machine learning process used by a machine learning application, selecting one or more metamorphic relations (MRs) to be used for performing the metamorphic testing procedure based on the type of ML process, and generating a report that indicating whether the one or more aspects of the machine learning application have been verified. Moreover, Unsal et al. (U.S. Publication No. 2018/0018582), another prior art of record, discloses utilizing machine .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        January 12th, 2021